Citation Nr: 1741005	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  07-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a skin disorder prior to August 6, 2007 and in excess of 30 percent thereafter.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to September 1984.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) in Appeals Management Center and a rating decision of an unidentified August 2016 Regional Office (RO).  Jurisdiction is in Manchester, New Hampshire.

The issue of entitlement to service connection for a right leg disability was previously referred to the AOJ for appropriate action.  Review of the record does not indicate that the appropriate action has been completed.  Therefore, the matter is referred to the AOJ again for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In June 2017, the Board remanded the issue of entitlement to a disability rating in excess of 20 percent for a right hip disorder in order for the AOJ to issue an supplemental statement of the case, which has not yet been issued.  Ordinarily the Veteran's claim would be remanded again for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for an increased rating for a right hip disorder is not necessary at this time. 

The issue of entitlement to an increased disability rating for a skin disorder was stayed pursuant to pending litigation regarding the proper interpretation of pertinent schedular rating criteria.  As litigation has completed, the Board shall now decide the issue.  The issue of entitlement to an increased disability for a right hip disability was remanded for further development.





FINDINGS OF FACT

1.  The Veteran's skin disorder required constant or nearly constant systemic treatment. 

2.  The Veteran has been previously assigned a total disability rating due to individual unemployability, and, as of this decision, the Veteran has been independently granted a disability of 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for a skin disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record, of note, while the Veteran testified about his skin condition at that hearing, the claim was for service connection.  The claim was ultimately granted, thereby extinguishing the need of the Acting Veterans Law Judge who conducted that hearing to participate in this appeal.  The Veteran has not requested an addition Board hearing on the issue of an increased rating for his skin condition.
 
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), and the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Skin Disorder

At issue is whether the Veteran is entitled to an increased disability rating for a skin disorder.  The Veteran first filed for service connection in August 2005, and, in August 2015, the Board granted service connection and the RO assigned a noncompensable disability rating.  The Veteran appealed.  During the pendency of the appeal, the Veteran was assigned a staged disability rating of 10 percent prior to August 6, 2007 and 30 percent thereafter.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating is assigned pursuant to Diagnostic Code 7806.  Under Diagnostic Code 7805, a disability rating of 10 percent is assigned when a skin disorder covers at least five percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas, or the skin disorder requires intermittent systemic therapy for a total duration of less than six weeks during the past 12 month period.  A disability rating of 30 percent is assigned when a skin disorder covers 20 percent to 40 percent of the entire body or 20 to 40 percent of exposed areas, or the skin disorder requires systemic therapy for a total duration of six weeks or more but not constantly during the past 12 month period.  Finally, a disability rating of 60 percent is assigned when a skin disorder covers more than 40 percent or more than 40 percent of exposed areas, or the skin disorder requires constant or near constant systemic therapy during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Systemic therapy includes such as corticosteroids or other immunosuppressive drugs.  Id.  Systemic therapy has recently been more broadly defined as treatment pertaining to the body as a whole; as opposed to topical therapy which pertains to a particular surface area.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

The Veteran's treatment records and statements indicate that he repeatedly manifested a skin disorder throughout the period on appeal.

SSA records indicate that the Veteran sought treatment for a persistent rash in April 2005.  The Veteran reported a persistent rash with bumps and scabs.  The Veteran reported that he was prescribed antibiotics, but he indicated that they had not been effective recently; and that he usually treated his skin with over-the-counter creams.  The medical provider noted two round scab lesions on the chin, a number of round slightly smaller scab lesions on the inner surfaces of both forearms, and similar scab lesions along the posterior hairline on the back of the neck.  The Veteran was prescribed antibiotics and instructed to moisturize and to avoid scratching.

A September 2005 VA treatment record indicate that the Veteran complained of a rash on his arms and thighs.

Private treatment records indicate that the Veteran was prescribed anti-itch lotion and skin cream for a skin disorder in September 2005; in March 2007 the Veteran had recurrent outbreaks on his scalp, arms, and legs; and in June 2007, he was 
prescribed antibiotics for a skin infection in June 2007.  

In March 2007, the Veteran submitted a handwritten list of medications which he claimed he had been prescribed which included topical creams and oral antibiotics

Private treatment records indicate that in August 2007 the Veteran attended a follow-up appointment for a skin disorder, and a provider noted that the Veteran's stasis dermatitis had resolved.

In July 2007 and September 2007, the Veteran submitted a handwritten list of medications which he claimed he had been prescribed which included topical creams and oral antibiotics.

An August 2007 private treatment record indicates that the Veteran sought treatment for a rash on his arms and legs.

With the exception of a June 2008 treatment record, treatment records from December 2006 to August 2009 indicate that the Veteran's skin was warm and dry with no rashes.  A June 2008 treatment record indicates that the Veteran's skin was warm, dry, and intact with scattered legions.   

An August 2010 private treatment record indicates that the Veteran had lesions all over his body.

The Veteran testified at a personal hearing before the Board in April 2011 that his skin disorder had been treated with antibiotics such as Keflex and tetracycline.  See Transcript.

The Veteran submitted a handwritten list of medications in April 2011 which he claimed he had been prescribed which included topical creams and oral antibiotics.

Private treatment records from December 2011 to February 2013 indicate that Veteran periodically manifested skin rashes and lesions.

In April 2012, the Veteran submitted photographs of his head, face, and neck in which he was manifesting symptoms of a skin disorder.

The Veteran underwent a VA examination in November 2013.  The Veteran reported that he manifested outbreaks on his arms, upper back, and lower face.  The examiner indicated that none of the Veteran's conditions caused skin neoplasms, systemic manifestations, or scarring or disfigurement of the head, face, or neck.  The examiner indicated in the previous 12 months that the Veteran had been treated with: antibiotics constantly or near-constantly; and topical corticosteroids constantly or nearly constantly.  The examiner indicated that superficial acne covers less than 40 percent of the face and neck as well as other body areas, but the examiner did not specifically describe these conditions in terms of what percentage of the exposed area or total body area.

An October 2015 private medical opinion indicated that the Veteran experienced chronic dermatitis since the 1990s.  The physician opined that the Veteran essentially had a chronic rash from head to toe, and that he manifested pustules, scalp, arms, legs, abdomen, and back; and that these will eventually turn into scar tissue.  

The Veteran sought emergency treatment at a VA facility for a skin condition in June 2016.  The Veteran was prescribed antibiotics, antihistamine, and oral steroids.  The Veteran continued to seek treatment for the condition in July 2016 and August 2016.  The Veteran reported a history of skin lesions on his chest, back, arms, and legs, and his treatment records include prescriptions for topical steroids.

In a July 2016 statement, the Veteran reported that he has skin problems over his whole body.

The Veteran underwent another VA examination in August 2016.  The examiner indicated that none of the Veteran's conditions caused skin neoplasms, systemic manifestations, or scarring or disfigurement of the head, face, or neck.  The examiner indicated that in the previous 12 months the Veteran had been treated with antihistamines and topical corticosteroids for six weeks or more but not constantly.  The examiner also indicated that the Veteran was treated with antibiotics but did not clarify over what interval.  Finally, the examiner indicated that the Veteran's dermatitis covered five to 20 percent of the Veteran's total body area and none of the exposed area.

In September 2016 statement, the Veteran reported that his skin disorder manifested in break outs and scars all over his body.

The Veteran is entitled to a disability rating of 60 percent, because the weight of the evidence indicated that the Veteran's skin disorder required constant or near-constant systemic therapy.  A VA examiner, in November 2013, opined that the Veteran's skin disorder required constant or nearly constant antibiotics.  Another VA examiner opined that the Veteran's skin disorder required the use of antibiotics in August 2016.  Additionally, the Veteran has provided competent reports that he has been prescribed antibiotics to treat his skin disorder during this period of time, and his reports are corroborated by treatment records which indicated that he has been prescribed antibiotics to treat his skin disorder.  As such, the Board concludes that the Veteran's skin disorder required the constant or near constant use of oral antibiotics.  As such, the Board finds that the weight of the evidence indicates that the Veteran's skin disorder has required continuous therapy (in this case oral antibiotics) that impacts his body as a whole.  See Johnson.

Here, the weight of the probative evidence of record indicates that the Veteran's skin disorder requires constant or near constant systemic therapy.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating of 60 percent is granted.

Special Monthly Compensation

The Board has considered whether the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status has been met.  

In his October 2016 application for TDIU, the Veteran did not claim that this skin disorder was one of the disabilities that prevented him from securing and maintaining gainful employment, and it was not considered in awarding TDIU.  

As such, the assignment of a separate 60 percent rating in addition to the 100 percent rating meets the criteria for SMC. 38 C.F.R. § 3.350.  Accordingly, SMC is granted.


ORDER

A disability rating of 60 percent for a skin disability is granted; subject to the laws and regulations governing the payment of VA compensation.

Special monthly compensation based on the need for regular aid and attendance is granted; subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


